PER CURIAM:
Lamatavous Regtez Collins appeals the district court’s order denying his second motion for a new trial and denying his motion for the return of forfeited property. We have reviewed the record and find no reversible error. Accordingly, although we deny leave to proceed under the Criminal Justice Act, we grant leave to proceed in forma pauperis on appeal, and affirm for the reasons stated by the district court. United States v. Collins, No. 1:10-cr-00466-MBS-3 (D.S.C. June 24, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.